FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 15, 2021

                                       No. 04-21-00171-CV

                                     Leticia RODRIGUEZ,
                                    Appellant/Cross-Appellee

                                                 v.

                            Lydia RODRIGUEZ and Robert Pereida,
                                  Appellees/Cross-Appellants

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19456
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
        On June 9, 2021, the court reporter Amy Hinds filed a notification of late record,
notifying this court that the reporter’s record has not been filed because (1) appellant has failed
to request the record, and (2) appellant has failed to pay or make arrangements to pay the
reporter’s fee for preparing the record.

        It is therefore ORDERED that appellant Leticia Rodriguez provide proof to this court
within ten (10) days of the date of this order that appellant has requested the court reporter to
prepare the reporter’s record, which request must designate the portions of the proceedings and
the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1).

        It is further ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.

        The reporter’s record must be filed no later than thirty (30) days after the date appellant’s
written proofs are filed with this court. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date the clerk’s record is filed, and
the court will consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
                                                                             FILE COPY




                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court